FINAL ACTION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

Introduction
1. For reissue applications filed before September 16, 2012, all references to 35 U.S.C.
251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.
Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

2. This Office Action addresses U.S. Application No. 16/277,009 (hereinafter also referred to as ‘009 or the instant application) which is a reissue divisional of 15/265,286 (hereinafter also referred to as ‘286 or the parent application), still pending, and each of ’009 and ‘286 is a reissue application of U.S. Application Serial No. 13/281,075, filed October 25, 2011 now U.S. Pat. No. 8,838,343 (hereinafter also referred to as ‘075 or ‘343), issued on September 16, 2014, entitled “VEHICLE LAMP CONTROLLER, VEHICLE LAMP SYSTEM, AND VEHICLE LAMP CONTROL METHOD”. The latter application claims priority to Japanese Patent Application No. 2010- 239736 filed on October 26, 2010 and Japanese Patent Application No. 2011- 153592 filed on July 12, 2011.

3. Based upon Applicant’s lack of any statement in accordance with MPEP 1418 and
after the Examiner’s independent review of ‘343 itself and its prosecution history, the Examiner
finds no current ongoing litigation involving ‘343, see the litigation search now of record. Also
based upon the Examiner’s independent review of ‘343 itself and the prosecution history, the


4. The ‘343 patent issued with claims 1-16 (hereinafter also referred to as the patent
claims). A preliminary amendment filed concurrently with the instant application on September 14, 2016 was entered and considered. The preliminary amendment added independent claims 17-19 and cancelled claims 1-16.1
	Most recently, a December 18, 2020 response amended claims 17-19 and added claims 20-21.  Amendments to the specification and drawings were also presented.
	
	5. As of the date of this Office Action, the status of the claims is:
Claims 17-21 are pending.
Claims 17-21 are examined.
Claims 17-21 are objected to and/or rejected as set forth infra.

Priority
6. Based upon a review of the instant application, the Examiner finds that Applicant claims priority to Japanese Patent Application No. 2010- 239736 filed on October 26, 2010 and Japanese Patent Application No. 2011- 153592 filed on July 12, 2011. Certified copies of which were filed in the ‘075 application.2,3


March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead,
the earlier ‘First to Invent’ provisions apply. See 35 U.S.C. 100. See also paragraph 1, supra,
again.

Amendments
8. The amendment filed/entered December 18, 2020 proposes amendments that do not comply with 37 CFR 1.173(b)(1), i.e. Making amendments in a reissue application, (d)(2), i.e.  Changes shown by markings. 
With regard to (b)(1) and (d)(2), the amendment to the paragraph at col. 3, lines 53-62 does not comply because an added, not underlined parenthesis is shown in line 2.

Disclosure Objections
9.  The disclosure is objected to because of the following informalities: It is unclear whether the prior cross references of 2/15/19 and 7/7/20 added before the first line of the specification, i.e. before line 8, have been deleted. The language "/control unit" in the replacement paragraph at col. 8, lines 12-38, lines 9 and 11-12 thereof and col. 12, line 22, third line thereof should be changed back to --controllers--. The proposed change to the replacement paragraph at col. 8, line 60, first line is incomplete. 
Appropriate correction is required.

10.  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: at the very least antecedent basis for “at least one sensor configured to obtain a detection value on an inclination of a vehicle” as claimed in claim 17, calculate/calculating “information on a road surface angle of …vehicle when the vehicle is stopped based on a detection value obtained … at least one sensor at a time when the vehicle is stopped” as claimed in claims 17-18, calculate/calculating “information on a vehicle angle based on” “the road surface angle” “when the vehicle is stopped and a detection value obtained … at least one sensor at a time while the vehicle is stopped” as claimed in claims 17-18, “a part of the vehicle” as claimed in claims 18-19,  calculating “information on a vehicle angle based on a ratio…during at least one of an acceleration and a deceleration of a vehicle” as claimed in claim 19 should be provided.  Attention is also invited to paragraphs 13 and 15.

 Drawings 
11.  The drawings were received on December 18, 2020.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  
An independent review of the claims in view of the specification herein found the following explanations of claim language:
“vehicle vertical direction (a pitch angle direction)”
(Col. 5, line 21.)

“While the vehicle is moving’ can be defined as, for example, from the time when the vehicle speed obtained from the vehicle speed sensor 312 exceeds 0 to the time when the vehicle speed obtained from the vehicle speed sensor 312 becomes 0.  ‘While the vehicle is moving’ can optionally be defined based on an experiment or simulation by a designer.” 
(Col. 8, lines 54-60.)
“When the vehicle is stopped’ is, for example, the time when the value detected by the acceleration sensor 316 becomes stable after the vehicle speed obtained by the vehicle speed sensor 312 became 0.  The reason why it is the time when the value detected by the acceleration sensor 316 becomes stable is that it takes a little time for the attitude of the vehicle 300 to become stable after the vehicle 300 stops and thus, in a state where the vehicle attitude is not stable, it is difficult to detect the accurate summed angle θ.” 
(Col. 8, line 66-col. 9, line 7.) 
may be defined as the time when the variations in the values detected by the acceleration sensor 316 per unit time becomes equal to or less than a threshold, or as the time when a given period of time has elapsed after the vehicle speed detected by the vehicle speed sensor 312 became 0.  The time ‘when the vehicle is stopped’, the ‘threshold’ and the ‘given period of time’ can optionally be set based on an experiment or simulation by a designer.”
(Col. 9, lines 7-15.)

“While the vehicle is stopped’ means, for example, a period from the time when the value detected by the acceleration sensor 316 becomes stable to the time when the vehicle starts moving.  The ‘time when the vehicle starts moving’ means, for example, the time when the vehicle speed detected by the acceleration [sic] sensor 312 exceeds 0.  ‘While the vehicle is stopped’ can optionally be defined based on an experiment or simulation by a designer.”
(Col. 9, lines 44-51.)

(Underlining emphasis added.)
However due to the language which is underlined and the discussion in paragraphs 9 and 12-16, the ‘286 specification is not considered to provide any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision. The language at col. 5, line 21 is considered to illustrate alternative terminology.

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.  Claims 17-18 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation “the road surface angle at a time when the vehicle is stopped” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim, i.e. line 5 of claim 17 sets forth “information on a road surface angle”.
Claim 17 requires calculating information on a road surface angle of the vehicle when the vehicle is stopped based on a detection value obtained by the at least one sensor at a time when the vehicle is stopped and information on a vehicle angle based on the road surface angle at the time when the vehicle is stopped and a detection value obtained by the at least one sensor at a 4 the specification sets forth “when the vehicle is stopped” “is, for example” the time when the value detected by the acceleration sensor 316 becomes “stable”5 after the vehicle speed obtained by the vehicle speed sensor becomes 0 and “while the vehicle is stopped” “means, for example” a period from the time when the value detected by the acceleration sensor 316 becomes “stable” to the time when the vehicle speed detected by the vehicle speed sensor 312 exceeds 0.  Therefore it is unclear whether claim 17 requires an acceleration sensor and vehicle speed sensor and if so, as part of structure already set forth, i.e. by at least one sensor, or addition thereto. 
Furthermore claim 18 also requires information on a road surface angle of the vehicle when the vehicle is stopped based on a detection value obtained from at least one sensor at a time when the vehicle is stopped and information on a vehicle angle based on such road surface angle and a detection value obtained by the at least one sensor at a time while the vehicle is stopped.  See the discussion of such language with regard to claim 17 above.  Therefore it is unclear whether claim 18 also requires an acceleration sensor and vehicle speed sensor and if so, as part of structure already set forth, i.e. inclination detector, or addition thereto.
With regard to claims 20 and 21, line 3, is the “vehicle angle” and “ratio”, respectively, and the “information the vehicle angle” on the last line of claim 19 one and the same (i.e. it is unclear what parts of the vehicle (e.g. lamp, axis or both) are being adjusted and what the/each adjustment is based on (i.e. information/vehicle angle/ratio, vehicle angle/ratio, ratio)).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.  Claims 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 17-19 were amended on December 18, 2020. Claims 20-21 were also added on such date.  Patent Owner (hereinafter also referred to as PO) set forth:
Claim 17 finds support in the exemplary embodiments at least at col. 6, lines 30-48[see discussion below], in which acceleration sensor 316 (at least one sensor) detects a summed angle θ (inclination of vehicle); col. 8, line 60, to col. 9, line 15[see discussion below], in which the control unit 228R2 calculates the road surface angle 0r from the summed angle θ (inclination of vehicle) “when the vehicle is stopped;” col. 9, lines 16-43[see discussion below], in which the control unit 228R2 calculates a vehicle attitude angle θv (vehicle angle)“while the vehicle is stopped” based on the road surface angle θr “when the vehicle is stopped” and the summed angle θ (inclination of vehicle) “when the vehicle is stopped, and a control signal instructs an optical axis adjustment of the lamp.

Claim 18 finds support in the same exemplary embodiments.

Claim 19 finds support at least at claim 146 of the issued patent.

Claim 20 find support at least at col. 9, lines 16-43, in which a control signal instructs an optical axis adjustment of the lamp.

Claim 21 finds support at least at claim 14 of the issued patent.

Claims 17-19 were added by the preliminary amendment filed February 15, 2019 in the instant application.  Patent Owner set forth that these claims are directed to aspects of the invention “disclosed in, for example, FIGS. 3A and 3B, see ‘343, along with col. 6, 11. 30-48,”, (relied on above also): 
The acceleration sensor 316 is, for example, a three-axis acceleration 
sensor having an X axis, a Y axis and a Z axis which are perpendicular to each 
other.  The acceleration sensor  316 is mounted on the vehicle 300… The acceleration sensor 316 detects the inclination of the vehicle 300 with respect to the gravity acceleration vector G and outputs the numerical values of the respective axis components of the gravity acceleration vector G in the three axis directions.  That is, the acceleration sensor 316 can detect, as a vector, the inclination angle of a vehicle with respect to a horizontal plane, i.e. a summed angle θ including a road surface angle θr (a first angle), namely, the 
inclination angle of a road surface with respect to the horizontal plane and a 
vehicle attitude angle θv (a second angle), namely, the inclination angle 
of the vehicle with respect to the road surface.  Also, the acceleration sensor 
316, while the vehicle is moving, detects a resultant acceleration vector 
β in which the gravity acceleration vector G and a motion acceleration 
vector a [sic] generated due to the motion of the vehicle 300 are combined together, and outputs the numerical values of the respective axis components of the resultant acceleration vector β in the three axis directions.  Here, the 
road surface angle θr, vehicle attitude angle θv and summed angle 
θ are respectively angles in the vertical direction of the X axis, in 
other words, the pitch direction angles of the vehicle 300.  Here, in the 
following description, the component of the acceleration sensor 316 in the Y 
axis direction, that is, the rolling direction angle of the vehicle 300 is not 
taken into consideration.  

 “col. 7, 11. 1-13”:

The object of the auto-leveling control is to absorb variations in the 
forward irradiation distance of the vehicle lamp caused by variations in the 
vehicle pitch direction inclination angle to thereby keep the forward arrival 
distance of the irradiation light to the optimum distance.  Therefore, the 
inclination angle of the vehicle necessary for the auto-leveling control is the 
vehicle attitude angle θv.  That is, it is desirable that the optical 
axis position of the lamp unit 10 be adjusted when the vehicle attitude angle θv  changes, and that the optical axis position of the lamp unit 10 be 
maintained when the road surface angle θr changes.  In order to realize 
this, the vehicle attitude angle θv is extracted from the summed angle 
θ obtained from the acceleration sensor 316.

and col. 8, 1. 60 - col. 9, 1. 43 (also relied upon above) of the Detailed Description of the ‘343 Patent.” 7:

When the vehicle is stopped, the control unit 228R2 subtracts the 
reference value of the vehicle attitude angle θv read out from the memory 
228R4 from the current summed angle θ detected by the acceleration 
sensor 316 to calculate the road surface angle θr.  The road surface 
angle θr is recorded into the memory 228R4 as the new reference value of 
the road surface angle θr.  “When the vehicle is stopped” is, for 
example, the time when the value detected by the acceleration sensor 316 
becomes stable after the vehicle speed obtained by the vehicle speed sensor 312 
became 0.  The reason why it is the time when the value detected by the 
acceleration sensor 316 becomes stable is that it takes a little time for the 
attitude of the vehicle 300 to become stable after the vehicle 300 stops and 
thus, in a state where the vehicle attitude is not stable, it is difficult to 
detect the accurate summed angle θ.  The “the time when the value becomes 
stable” may be defined as the time when the variations in the values detected 
by the acceleration sensor 316 per unit time becomes equal to or less than a 
threshold, or as the time when a given period of time has elapsed after the 
vehicle speed detected by the vehicle speed sensor 312 became 0.  The time 
“when the vehicle is stopped”", the “"threshold”" and the “given period of time” 
can optionally be set based on an experiment or simulation by a designer. 
 
While the vehicle is stopped, it is rare that the vehicle 300 moves and 
the road surface angle θr changes.  Thus, a variation in the summed angle θ while the vehicle is stopped can be regarded as a variation in the 
vehicle attitude angle θv.  Thus, when the summed angle θ varies 
while the vehicle is stopped, the control unit 228R2, using the vehicle 
attitude angle θv obtained from the values detected by the acceleration 
sensor 316 and the reference value of the road surface angle θr read out 
from the memory 228R4, generates a control signal for instructing the optical 
axis adjustment.  More specifically, while the vehicle is stopped, the control 
unit 228R2 calculates the vehicle attitude angle θv repetitively at given 
timings.  The vehicle attitude angle θv can be obtained by subtracting 
the road surface angle θr stored in the memory 228R4 from the current 
summed angle θ received from the acceleration sensor 316.  When the 
difference between the calculated vehicle attitude angle θv and the 
reference value of the vehicle attitude angle θv stored in the memory 
228R4 is equal to or more than a threshold, the control unit 228R2 generates a 
control signal according to the newly obtained vehicle attitude angle θv.
This can avoid frequent optical axis adjustments and, as a result, the control 
burden of the control unit 228R2 can be reduced and the life of the leveling 
actuator 226 can be extended.  The thus generated control signal is transmitted 
to the leveling controller 236 by the transmitter 228R3, whereby an optical 
axis adjustment according to the control signal can be carried out.  The 
calculated vehicle attitude angle θ v is recorded into the memory 228R4 as 
a new reference value. 
(Emphasis added.) 
However, while such disclosures support control of a vehicle lamp part of a vehicle comprising an acceleration sensor configured to obtain the current summed angle θ and a controller/control unit configuration to calculate a road surface angle θr when/while the vehicle is stopped and adjust an optical axis of the vehicle lamp according to the vehicle attitude angle θv calculated from the road surface angle θr stored in memory from the current summed angle while/when the vehicle is stopped, it does not support, e.g., control of a vehicle lamp of a vehicle comprising any/some sensor or sensors for obtaining a/some detection value on an inclination of a vehicle and some control unit8 configured to calculate any/some information on a road surface angle of the vehicle when the vehicle is stopped based on a/some detection value obtained by any/some sensor or sensors at a time when the vehicle is stopped and to adjust an optical axis of the vehicle lamp based on any/some information on a/some vehicle angle which is calculated based on the road surface angle at the time when the vehicle is stopped and some/a detection value obtained by any/some sensor or sensors at a time while the vehicle is stopped as claimed in claim 17. 

Likewise, such disclosures do not support a method of calculating a/some vehicle posture by calculating any/some information on a road surface angle of the vehicle when the vehicle is stopped based on a/some detection value obtained by any/some sensor or sensors at a time when the vehicle is stopped and to adjust a/some part of the vehicle based on any/some information on a/some vehicle angle which is calculated based on the aforesaid road surface angle and some/a detection value obtained by any/some sensor or sensors at a time while the vehicle is stopped as claimed in claim 18.  	
Finally such disclosures do not support a method of calculating a vehicle posture comprising calculating any/some information on a vehicle angle based on a ratio between a temporal change amount of a vehicle longitudinal direction acceleration and a temporal change amount of a vehicle vertical direction acceleration during at least one of an acceleration and a deceleration of a vehicle and adjusting a/some part of the vehicle based on the any/some information on the vehicle angle as claimed in clam 19.
With regard to added claims 20-21, see the discussion  in paragraph 12 and the preceding discussion of claim 19.


Claims 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while at most being enabling for auto-leveling control of a vehicle lamp system including a vehicle lamp, transmitter, receiver, speed sensor and acceleration sensor according to a flow carried out repetitively when the ignition is turned on in a control mode execution state in which determinations as to whether “the vehicle is moving”, whether “the vehicle is stopped”, or whether the vehicle is not stopped because it is actually not moving determines the specifics of the control, see, e.g.,  Figures 5 and 7, the specification does not reasonably provide enablement for any/some sensor or sensors configured to obtain a/some detection value, basing calculations on information from sensor(s)/detection value(s), and/or adjusting any part of a vehicle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  See again the discussion in paragraph 13 supra as well as paragraph 16 infra.

Reissue -35 U.S.C. 251 Rejections

15.  Claims 17-21 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material, which is not supported by the prior patent, is as follows:
See paragraph 13 above.




16. Claims 18-21 do not comply with the original patent requirement under 35 USC 251.  

The reissue claims must be for the same invention as that disclosed as being the invention in the original patent, as required by 35 U.S.C. 251. The entire disclosure, not just the claim(s), is considered in determining what the patentee objectively intended as the invention. The proper test as to whether reissue claims are for the same invention as that disclosed as being the invention in the original patent is “an essentially factual inquiry confined to the objective intent manifested by the original patent.” In re Amos, 953 F.2d 613, 618, 21 USPQ2d 1271, 1274 (Fed. Cir. 1991) (quoting In re Rowand, 526 F.2d 558, 560, 187 USPQ 487, 489 (CCPA 1975)) (emphasis added); See also In re Mead, 581 F.2d 251, 256, 198 USPQ 412, 417 (CCPA 1978) (“Thus, in Rowand and similar cases, ‘intent to claim’ has little to do with ‘intent’ per se, but rather is analogous to the requirement of § 112, first paragraph, that the specification contain ‘a written description of the invention, and of the manner and process of making and using it.’”). 

The “original patent” requirement of 35 U.S.C. 251 must be understood in light of In re Amos, supra, where the Court of Appeals for the Federal Circuit stated:


We conclude that, under both Mead and Rowand, a claim submitted in reissue may be rejected under the “original patent” clause if the original specification demonstrates, to one skilled in the art, an absence of disclosure sufficient to indicate that a patentee could have claimed the subject matter. Merely finding that the subject matter was “not originally claimed, not an object of the original patent, and not depicted in the drawing,” does not answer the essential inquiry under the “original patent” clause of § 251, which is whether one skilled in the art, reading the specification, would identify the subject matter of the new claims as invented and disclosed by the patentees. In short, the absence of an “intent,” even if objectively evident from the earlier claims, the drawings, or the original objects of the invention is simply not enough to establish that the new claims are not drawn to the invention disclosed in the original patent.

953 F.2d at 618-19, 21 USPQ2d at 1275.

Similarly, the disclosure requirement in Amos must be understood in light of Antares Pharma Inc., v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014). In Antares Pharma, Inc., the court found the disclosure was not sufficient because the new reissued claims were “merely suggested or indicated in the original specification” and the original specification was not sufficiently clear that the invention(s) claimed in the reissue application “constitute[d] parts or portions of the invention.” Antares Pharma, Inc., 771 F.3d Corbin Cabinet Lock Co. v. Eagle Lock Co., 150 U.S. 38, 42-43 (1893)). In Antares Pharma, Inc., the court stated “[a]lthough safety features were mentioned in the specification, they were never described separately from the jet injector, nor were the particular combinations of safety features claimed on reissue ever disclosed in the specification.” Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871. Specifically, the court found that the patent only disclosed one invention, which was a particular class of jet injectors, due to the clearly repetitive use of “jet injector” in the title, the abstract, the summary of the invention, and the entirety of the specification of the patent. As a result, the claims in the reissued patent to the safety features on a generic injector (e.g., a non-jet injector) were held to violate the original patent requirement of 35 U.S.C. 251.

To satisfy the original patent requirement where a new invention is sought by reissue, “… the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.” Antares Pharma, Inc., 771 F.3d at 1363, 112 USPQ2d at 1871. Therefore, claims drawn to an invention comprising a newly claimed combination of features that were only disclosed in the original patent as suggested alternatives (and not as a single combination) or only as part of the original invention and not as an invention separate from the original invention would not satisfy the original patent requirement.

MPEP 1412.01 continues that the reissue application should be reviewed to determine if:  
(A) the claims presented in the reissue application are described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied; 

(B) nothing in the original patent specification indicates an intent not to claim the subject matter of the claims presented in the reissue application; and 

(C) the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features. 

The presence of the disclosure in the original patent should evidence that applicant intended to claim or that applicant considered the material now claimed to be the invention.



Claim 18 now recites:

A method of calculating a vehicle posture comprising:

calculating information on a road surface angle when the vehicle is stopped based on a detection value obtained from at least one sensor at a time when the vehicle is stopped:

calculating information on a vehicle angle based on the information on the road surface angle when the vehicle is stopped and a detection value obtained from the at least one sensor at a time while the vehicle is stopped: and

adjusting a part of the vehicle based on the vehicle angle.

Claim 19 now recites:

A method of calculating a vehicle posture comprising:

calculating information on a vehicle angle based on a ratio between a temporal change amount of a vehicle longitudinal direction acceleration and a temporal change amount of a vehicle vertical direction acceleration during at least one of an acceleration and a deceleration of a vehicle: and

adjusting a part of the vehicle based on the vehicle angle. 

(Emphasis added.)



With regard to (A), i.e. are the claims presented in the reissue application described in the original patent specification and enabled by the original patent specification such that 35 U.S.C. 112, first paragraph is satisfied: 

See paragraph 13 above esp. for text of portions of ‘343 relied on by PO as support for the inventions of claim 18-19.  However such portions9 as well as the original specification, see, calculating information on a road surface angle of a vehicle when the vehicle is stopped based on some value detected from any/some sensor or sensors at a time when a vehicle stops, calculating information on a vehicle angle based on such information on the road surface angle and some/any value of such any/some sensor or sensors at a time while the vehicle is stopped, and adjusting some part of the vehicle based on the vehicle angle as recited in claim 18 or by calculating information on a vehicle angle based on a ratio between a change amount of a vehicle longitudinal direction acceleration and a change amount of a vehicle vertical direction acceleration during at least one of an acceleration and a deceleration of a vehicle, and adjusting some part of the vehicle based on the vehicle angle as claimed in claim 19.
 
With regard to (B), i.e. is there something in the original patent specification that indicates an intent not to claim the subject matter of the claims presented in the reissue application: 

when the vehicle is stopped, a control unit subtracts the reference value of the vehicle attitude angle θv read out from the memory from the current summed angle θ detected by the acceleration sensor to calculate the road surface angle θr and while the vehicle is stopped, the control unit using the current vehicle attitude angle θv obtained from the values detected by the acceleration sensor and the reference value of the road surface angle θr read out from the memory, generates a control signal for instructing the optical axis adjustment. Therefore there is something in the original patent specification that indicates an intent not to claim the subject matter of the claims presented in this reissue application.

With regard to (C), i.e. is the newly claimed invention is clearly and unequivocally disclosed in the specification as a separate invention with the claimed combination of features: 

The discussed portions do not is clearly and unequivocally disclose the newly claimed invention in the specification as a separate invention with the claimed combination of features.
Therefore there is no disclosure present in the original patent that evidences that PO intended to claim or considered the material now claimed to be the invention in claims 18-19.

The method of calculating the vehicle posture according to claim 19,
wherein the part of the vehicle is a vehicle lamp, and 
an optical axis of the vehicle lamp is adjusted based on the vehicle angle.

The method of calculating the vehicle posture according to claim 19,
wherein the part of the vehicle is a vehicle lamp, and
an optical axis of the vehicle lamp is adjusted based on the ratio.
See the preceding discussion of claim 19 and the discussion of claims 20-21 in paragraph 12.
Therefore, as best understood, there is also no disclosure present in the original patent that evidences that PO intended to claim or considered the material now claimed to be the invention in claims 20-21.

Reissue Declaration
17.  The reissue oath/declaration filed 2/15/2019 includes an error, i.e. “Claim 17”10.
 
Prior Art Rejections
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art 




18.  Claims 17-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zillgitt (US 5,896,011 hereinafter also referred to as ‘011).
	See the entirety of ‘011.

Claim 17

A controller for controlling a vehicle lamp of a vehicle comprising:
	See ‘011 at, e.g., title, Figures, col. 2, line 37-col. 3, line 2 and col. 3, lines 37-64.
at least one sensor configured to obtain a detection value on an inclination of a vehicle; and

	See ‘011 at, e.g., col. 3, lines 3-44, and col. 4, line 26-col. 5, line 8, e.g., sensor unit 40, with sensors 24, 30, 42 configured to obtain detection values, see again, e.g., col. 4, lines 30-44.
 
a control unit configured to
calculate information on a road surface angle of the vehicle when the vehicle is stopped11 based on a detection value obtained by the at least one sensor at a time when the vehicle is stopped12,

See ‘011 at, e.g., the previously cited portions, esp. col. 4, line 67-col. 5, line 2, as well as col. 4, lines 7-9 and col. 5, lines 9-14.
[the control device configured to]
calculate information on a vehicle angle based on the road surface angle at the time when the vehicle is stopped13 and a detection value obtained by the at least one sensor at a time while the vehicle is stopped14, and
adjust an optical axis of the vehicle lamp based on the information on the vehicle angle. 

	See ‘011 at, e.g., previously cited portions, esp. Figure 1, element 16, element 10, col. 2, lines 48-51 and 60-62 and col. 4, line 64-col. 5, line 17, e.g., vehicle angle, e.g., γ, is calculated based on the information on the road surface angle, e.g., €, e.g., value(s) detected from 24 and/or 42 and a detection value, e.g. value detected by 30.

Claim 18    
 	A method of calculating a vehicle posture comprising:
	See discussion of claim 17 supra, i.e. ‘011 at, e.g., col. 3, line 3-col. 5, line 17.
calculating information on a road surface angle of the vehicle when the vehicle is stopped15 based on a detection value obtained from at least one sensor at a time when the vehicle is stopped16;

	See discussion of lines 2-7 of claim 17 supra.	
calculating information on a vehicle angle based on the information on the road surface angle of the vehicle when the vehicle is stopped17 and a detection value obtained from at least one sensor at a time while the vehicle is stopped18; and

	See discussion of lines 8-10 of claim 17 supra.

adjusting a part of the vehicle based on the information on the vehicle angle. 
See discussion of line 11 of claim 17 supra.

19. Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BMW (GB 2357148 hereinafter also referred to as ‘148) in view of Mikusiak (US 20090177390 hereinafter also referred to as ‘390).

Claim 19
	See the entirety of ‘148.
A method of calculating a vehicle posture comprising:

See ‘130 at, e.g., abstract, page 1, first full paragraph, and Fig. 2.

calculating information on a vehicle angle based on a ratio between a temporal change amount of a vehicle longitudinal direction acceleration and a temporal change amount of a vehicle vertical direction acceleration during at least one of an acceleration and a deceleration of a vehicle: and

See ‘130 at, e.g., page 1, last paragraph, page 2, first full paragraph, page 3, line 3-page 7, last line, and Figs. 31-c,  esp. page 4, lines  6 and 18, page 5, lines 1-2 and page 6, lines 1-2.

adjusting a part of the vehicle based on the information on the vehicle angle.
See ‘130 at, e.g., page1, lines 4-6.  Although ‘130 discloses a determined position of a vehicle based on the vehicle angle19 as input for a control system for vehicle tracking purposes, it .

20. Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  as being unpatentable over BMW (GB 2357148 hereinafter also referred to as ‘148) and Mikusiak (US 20090177390 hereinafter also referred to as ‘390) as applied to claim 19 above, and further in view of Yamada (US 2007/0250263, hereinafter also referred to as ‘263).
 The method of calculating the vehicle posture according to claim 19,
wherein the part of the vehicle is a vehicle lamp, and 
an optical axis of the vehicle lamp is adjusted based on the vehicle angle.
The method of calculating the vehicle posture according to claim 19,
wherein the part of the vehicle is a vehicle lamp, and
an optical axis of the vehicle lamp is adjusted based on the ratio.

.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

				Response to Arguments 
The remarks on pages 29-38 filed December 18, 2020 have been considered in their entirety. Specifically:

With respect to the remarks regarding the drawings on pages 30-32, the prior objections were not maintained.  See paragraph 11 above.
With respect to the remarks regarding the disclosure objections on page 32, see paragraph 9 with regard to any remaining objections. 
The claim objections addressed on page 32 were not maintained.
As to the 112(f) interpretation discussed on page 33, the interpretation with regard to the language “control device” has not been maintained. 
As to the remarks regarding 35 USC 112, second paragraph, on pages 33-34, the rejections addressed with respect to claim 19, antecedent basis and corresponding structure have not been maintained.  See paragraph 12 with regard to the remaining issues in claims 17-18 as well as the issues regarding the added claims 20-21.
As to the remarks regarding support issues on pages 29 and 34-36 and enablement issues on page 35, see paragraphs 13-15.  It is especially noted that the italicized portions of the cited portion of col. 9 address an acceleration sensor and memory neither of which are claimed.  Furthermore the remarks do not address the other portions cited by the response and preliminary amendment which were emphasized, see again paragraph 13, or the additional portions discussed, e.g., title, col. 1, lines 38-54, col. 1, line 58-col. 2, line 26 of ‘343 (i.e. “[i]llustrative aspects of the present invention provide, for an auto-leveling control of a vehicle lamp using an acceleration sensor, a new technology for extracting information on an inclination angle of a vehicle with respect to a road surface from a detection by the acceleration sensor”), Figure 5, col. 11, 26-col. 12, line 34, esp. col. 11, lines 26-36, col. 11, line 62-col. 12, line 2, col. 12, lines 5-9, Figure 7, col. 17, lines 11 et seq, esp. lines 13-33 and 49-61 and claim 5.

Regarding the remaining remarks addressing the prior art, the remarks with regard to claim 19 are conclusory.  See paragraph 19 above.  The remarks regarding claims 17 and 18 are narrower than the language of the claims as best understood, see Claim Language Interpretation section and paragraphs 12 and 18 above.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
	Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,838,343 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/
Primary Examiner, Art Unit 3992
Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the parent application the same claims 17-19 were preliminarily added but cancelled after the first non-final Office action.
        2 However no translations of such Japanese applications are of record in the prosecution history in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
        3 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date. For example, if portions from the different applications are taken to create/support an invention, then no single one of them supports the invention and the benefit of their filing dates are not awarded.
        4 See also 12/18/20 response at pages 36-37, “Claim Rejections”.
        5 See “Lexicographic Definitions” above, noting “the time when a value becomes stable’ may be defined…”.  
        6 A vehicle lamp control method comprising;
        obtaining an acceleration information detected by an acceleration sensor; deriving a vehicle longitudinal direction acceleration and a vehicle vertical direction acceleration from the acceleration information;
        
        calculating a variation in a ratio between a temporal change amount of the vehicle longitudinal direction acceleration and a temporal change amount of the vehicle vertical direction acceleration during at least one of an acceleration and a deceleration of a vehicle; and adjusting an optical axis of a vehicle lamp based on the ratio.
        (Bold emphasis added.)
        7 It is noted with regard to Applicant’s remarks on page 7, lines 14-16 of the preliminary amendment, that based on these cited portions of the specification, the aspects disclosed therein, e.g. summed angle, road surface angle and vehicle attitude angle, were previously claimed in ‘343, see, e.g., claims 5, 8, 9 and 12, i.e. not overlooked. 
        8 Note footnote 1 on page 33 of the 12/18/2020 response.
        9 See again, e.g. “col. 7, 11. 1-13”:
        
        The object of the auto-leveling control is to absorb variations in the 
        forward irradiation distance of the vehicle lamp caused by variations in the 
        vehicle pitch direction inclination angle to thereby keep the forward arrival 
        distance of the irradiation light to the optimum distance.  Therefore, the 
        inclination angle of the vehicle necessary for the auto-leveling control is the 
        vehicle attitude angle θv.  That is, it is desirable that the optical axis
        position of the lamp unit 10 be adjusted when the vehicle attitude angle θv
        changes, and that the optical axis position of the lamp unit 10 be 
        maintained when the road surface angle θr changes.  In order to realize 
        this, the vehicle attitude angle θv is extracted from the summed angle 
        θ obtained from the acceleration sensor 316.
        
        
        10 See the error statement with regard to claim 18.
        11 Attention is again invited to Claim Interpretation, A. Lexicographic Definitions, esp. the underlined portions and last paragraph thereof. 
        12 See footnote 11. 
        13 See footnote 11.
        14 See footnote 11.
        15 See footnote 11. 
        16 See footnote 11. 
        17 See footnote 11.
        18 See footnote 11.
        19 As best understood, see paragraph 13 above again.